DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 15-20 in the reply filed on 9/28/2021 is acknowledged.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Claims 1 and 15 recite “for each a plurality of portions” which should recite “for each of a plurality of portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite “using a private key of the asymmetric public/private key pair”.  The phrase “the private key of the asymmetric public/private key pair” was already recited in claims 1 and 15.  Therefore, it is assumed that “a private key” refers back to the private key of claims 1 and 15, since the asymmetric public/private key pair only has one private key.  However, claims 6 and 20 recite the exact same claims as claims 2 and 16, except that “a” is replaced by “the”.  Therefore, it is unclear if claims 2 and 16 are intended to have a different scope than claims 6 and 20.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 16 are objected to under 37 CFR 1.75 as being  substantial duplicates of claims 6 and 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerman et al. (US 2014/0304515) in view of Caklovic (US 2017/0255779), and further in view of Nguyen et al. (US 2011/0028209).
Regarding claims 1 and 15, Feuerman teaches a media publishing system (and corresponding computer storage medium), comprising:
A computer comprising a processor and a memory having computer executable instructions stored thereupon which, when executed by the processor, cause the computer to: 
Obtain a private key of an asymmetric public/private key pair (see [0103], [0104], and [0065]).
For each of a plurality of  or portions of the media file:
Calculate a hash value for the particular portion of the media file (Media signer generates a corresponding hash value based on applying the hash function to portion 210-1; the media signer generates a corresponding hash value 220 based on applying hash function to portion 210-2…; and so on for each of N values) – see [0052].
Store the calculated hash value for the particular portion of the media file in the media file (Media signer produces metadata by organizing and storing the hash values as an array of hash values) – see [0053].
Encrypt the calculated hash value for the particular portion of the media file with the private key (Media signer uses a private key to encrypt hash values) – see [0056].
Store the encrypted calculated hash value for the particular portion of the media file in the media file as a signature of the calculated hash value for the particular portion of the media file (The encrypted hash value of the metadata is utilized to create a digital signature for associated with the content) – see [0056].
Feuerman does not teach storing the hash value in a portion integrity box associated with the particular portion of the media file or storing the encryption hash value in the portion integrity box associated with the particular portion of the media file.
Caklovic teaches a system wherein integrity markers (i.e., portion integrity box) may comprise one or more hash values calculated based on portions of code.  This is done so that portions of code can be checked for integrity – see figure 1, [0028] and [0029].  
Feuermam and Caklovic do not teach obtaining a certificate comprising a public key of an asymmetric public/private key pair and a certificate signature, or inserting file integrity information for a media file in the media file, wherein the integrity information comprises the certificate.
Nguyen teaches a system wherein content is digitally signed adds a digital certificate to a content package, such as in the header of the content package which includes a public key corresponding to the console’s private key – see [0030].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Feuerman by storing the hash of the portions in integrity markers (i.e., portion integrity boxes) in order to easily check the integrity of particular portions of data, based upon the beneficial teachings provided by Caklovic.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Feuerman and Caklovic by obtaining a certificate comprising a public key and signature and inserting file integrity information in the media file, wherein the integrity information comprises the certificate, for the .  	

Claims 2-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerman et al. (US 2014/0304515) in view of Caklovic (US 2017/0255779), and further in view of Nguyen et al. (US 2011/0028209), and further in view of Gilman et al. (US 7,707,405).
The teachings of Feuerman, Caklovic, and Gilman are relied upon for the reasons set forth above.
Regarding claims 2, 6, 16, and 20, Feuerman, Caklovic, and Gilman do not teach that the certificate signature is based, at least in part, upon encryption of the public key using the private key of the asymmetric public/private key pair.
Gilman teaches a system wherein a certificate authority signs certificates with a private key corresponding to a public key in a certificate – see column 6 lines 36-30.  The examiner notes that signing by means of encryption was notoriously well known in the art before the effective filing date of the invention.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Feuerman, Caklovic, and Nguyen by signing the certificate based on encryption of the public key using the private key, based upon the beneficial teachings provided by Gilman.  This would increase security.

Regarding claims 3-5, 7, and 17-19, Feuerman, Caklovic, and Gilman do not teach that the certificate comprises an SSL certificate, an X.509 certificate, a component of a certificate chain structure, or that encryption of the public key is performed based on AES, DES, RSA, or ECC.  
Gilman teaches using SSL, X.509, certificate chains, and RSA encryption.  These were all clearly standard types of certificates and encryption at the time of the claimed invention – see column 1 line 47 -  column 2 line 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Feuerman, Caklovic, and Nguyen by using standard protocols, such as SSL, X.509, certificate chains, and RSA, based upon the beneficial teachings provided by Gilman.  This would increase security and ease of use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495